UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 7, 2013 Ormat Technologies, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32347 (Commission File Number) No. 88-0326081 (I.R.S. Employer Identification No.) 6225 Neil Road, Reno, Nevada (Address of Principal Executive Offices) 89511-1136 (Zip Code) (775)356-9029 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item5.07 Submission of Matters to a Vote of Security Holders. Signatures 2 INFORMATION TO BE INCLUDED IN THE REPORT Item 5.07. Submission of Matters to a Vote of Security Holders. On May7, 2013, the Company held its Annual Meeting of Stockholders, at which the stockholders approved the following proposals: (1) the re-election of Gillon Beck and Dan Falk to the Board of Directors for new terms of three years each, and (2) ratification of the appointment of PricewaterhouseCoopers LLP to act as the Company’s independent auditor for fiscal year ending December 31, 2013. The voting results were as follows: Proposal Votes For Votes Against Abstentions Broker Non-Votes Election of Director Gillon Beck Election of Director Dan Falk Proposal Votes For Votes Against Abstentions Broker Non-Votes Ratification of Appointment of PricewaterhouseCoopers LLP 0 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORMAT TECHNOLOGIES, INC. By: /s/Yehudit Bronicki Name: Yehudit Bronicki Title: Chief Executive Officer Date:May 8, 2013 4
